74335: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-40054: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74335


Short Caption:STATE, DEP'T OF BUS. AND INDUS. VS. TITLEMAX OF NEV., INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A743134Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/06/2017 / Shirinian, AraSP Status:Completed


Oral Argument:03/04/2019 at 3:00 PMOral Argument Location:Carson City


Submission Date:03/04/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Department of Business and Industry, Financial Institutions DivisionRickisha L. Hightower-Singletary
							(Attorney General/Las Vegas)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						Vivienne Rakowsky
							(Attorney General/Las Vegas)
						


RespondentTitlemax of Nevada, Inc.Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Malani D. Kotchka-Alanes
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Erica C. Medley
							(Holland & Hart LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Patrick John Reilly
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


11/03/2017Filing FeeAppeal Filing Fee Waived.  State/County/Municipality.


11/03/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-37735




11/03/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-37737




11/06/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.17-38023




11/13/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/03/17.  To Court Reporter: Matt Yarbrough.17-38851




11/22/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-40376




12/11/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 24, 2018, at 10:00 am.17-42503




12/14/2017TranscriptFiled Notice from Court Reporter. Matthew Yarbrough stating that the requested transcripts were delivered.  Dates of transcripts: 08/03/17.17-43152




01/29/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-03962




01/31/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated.  Appellant's Opening Brief and Appendix due:  45 days.18-04227




03/08/2018MotionFiled Stipulation and Order for Extension of Time (Opening Brief and Appendix).18-09115




03/08/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix due: April 18, 2018.18-09117




04/19/2018AppendixFiled Appellant's Appendix Vol 1.18-14927




04/19/2018AppendixFiled Appellant's Appendix Vol 2.18-14928




04/19/2018AppendixFiled Appellant's Appendix Vol 3.18-14929




04/19/2018AppendixFiled Appellant's Appendix Vol 4.18-14930




04/19/2018AppendixFiled Appellant's Appendix Vol 5.18-14932




04/19/2018AppendixFiled Appellant's Appendix Vol 6.18-14933




04/19/2018AppendixFiled Appellant's Appendix Vol 7.18-14935




04/19/2018AppendixFiled Appellant's Appendix Vol 8.18-14936




04/19/2018AppendixFiled Appellant's Appendix Vol 9.18-14948




04/19/2018AppendixFiled Appellant's Appendix Vol 10.18-14950




04/19/2018AppendixFiled Appellant's Appendix Vol 11.18-14952




04/19/2018AppendixFiled Appellant's Appendix Vol 12.18-14953




04/19/2018AppendixFiled Appellant's Appendix Vol 13.18-14954




04/19/2018AppendixFiled Appellant's Appendix Vol 14.18-14955




04/19/2018AppendixFiled Appellant's Appendix Vol 15.18-14957




04/19/2018AppendixFiled Appellant's Appendix Vol 16.18-14959




04/19/2018AppendixFiled Appellant's Appendix Vol 17.18-14961




04/19/2018AppendixFiled Appellant's Appendix Vol 18.18-14962




04/19/2018AppendixFiled Appellant's Appendix Vol 19.18-14965




04/19/2018AppendixFiled Appellant's Appendix Vol 20.18-14966




04/19/2018AppendixFiled Appellant's Appendix Vol 21.18-14968




04/19/2018AppendixFiled Appellant's Appendix Vol 22.18-14970




04/19/2018AppendixFiled Appellant's Appendix Vol 23.18-14972




04/19/2018AppendixFiled Appellant's Appendix Vol 24.18-14974




04/19/2018AppendixFiled Appellant's Appendix Vol 25.18-14975




04/19/2018AppendixFiled Appellant's Appendix Vol 26.18-14979




04/19/2018AppendixFiled Appellant's Appendix Vol 27.18-14980




04/19/2018AppendixFiled Appellant's Appendix Vol 28.18-14981




04/19/2018AppendixFiled Appellant's Appendix Vol 29.18-14984




04/19/2018AppendixFiled Appellant's  Appendix Vol 30.18-14987




04/19/2018AppendixFiled Appellant's Appendix Vol 31.18-14989




04/19/2018AppendixFiled Appellant's Appendix Vol 32.18-14990




04/19/2018AppendixFiled Appellant's Appendix Vol 33.18-14992




04/19/2018AppendixFiled Appellant's Appendix Vol 34.18-14994




04/19/2018AppendixFiled Appellant's Appendix Vol 35.18-14996




04/19/2018AppendixFiled Appellant's Appendix Vol 36.18-14997




04/19/2018AppendixFiled Appellant's Appendix Vol 37.18-14998




04/19/2018AppendixFiled Appellant's Appendix Vol 38.18-14999




04/19/2018AppendixFiled Appellant's Appendix Vol 39.18-15000




04/19/2018AppendixFiled Appellant's Appendix Vol 40.18-15001




04/19/2018AppendixFiled Appellant's Appendix Vol 41.18-15003




04/19/2018AppendixFiled Appellant's Appendix Vol 42.18-15006




04/19/2018AppendixFiled Appellant's Appendix Vol 43 part 1.18-15007




04/19/2018AppendixFiled Appellant's Appendix Vol 43 Part 2.18-15188




04/19/2018AppendixFiled Appellant's Appendix Vol 44.18-15008




04/19/2018AppendixFiled Appellant's Appendix Vol 45.18-15010




04/19/2018AppendixFiled Appellant's Appendix Vol 46.18-15012




04/19/2018AppendixFiled Appellant's Appendix Vol 47.18-15015




04/19/2018AppendixFiled Appellant's Appendix Vol 48.18-15019




04/19/2018AppendixFiled Appellant's Appendix Vol 49.18-15028




04/19/2018AppendixFiled Appellant's Appendix Vol 50.18-15039




04/19/2018AppendixFiled Appellant's Appendix Vol 51.18-15045




04/19/2018AppendixFiled Appellant's Appendix Vol 52.18-15054




04/19/2018AppendixFiled Appellant's Appendix Vol 53.18-15060




04/19/2018AppendixFiled Appellant's Appendix Vol 54.18-15061




04/19/2018AppendixFiled Appellant's Appendix Vol 55.18-15063




04/19/2018AppendixFiled Appellant's Appendix Vol 56.18-15064




04/19/2018AppendixFiled Appellant's Appendix Vol 57.18-15065




04/19/2018AppendixFiled Appellant's Appendix Vol 58.18-15067




04/19/2018AppendixFiled Appellant's Appendix Vol 59.18-15068




04/19/2018AppendixFiled Appellant's Appendix Vol 60.18-15070




04/19/2018AppendixFiled Appellant's Appendix Vol 61.18-15072




04/19/2018AppendixFiled Appellant's Appendix Vol 62.18-15074




04/19/2018AppendixFiled Appellant's Appendix Vol 63.18-15075




04/19/2018AppendixFiled Appellant's Appendix Vol 64.18-15076




04/19/2018AppendixFiled Appellant's Appendix Vol 65.18-15097




04/19/2018AppendixFiled Appellant's Appendix Vol 66.18-15098




04/19/2018AppendixFiled Appellant's Appendix Vol 67.18-15099




04/19/2018AppendixFiled Appellant's Appendix Vol 68.18-15101




04/19/2018AppendixFiled Appellant's Appendix Vol 69.18-15102




04/19/2018AppendixFiled Appellant's Appendix Vol 70.18-15103




04/19/2018AppendixFiled Appellant's Appendix Vol 71.18-15104




04/19/2018AppendixFiled Appellant's Appendix Vol 72.18-15105




04/19/2018AppendixFiled Appellant's Appendix Vol 73.18-15107




04/19/2018AppendixFiled Appellant's Appendix Vol 74.18-15108




04/19/2018AppendixFiled Appellant's Appendix Vol 75.18-15110




04/19/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening Brief due: 5 days.18-15136




04/20/2018BriefFiled Appellant's Opening Brief.18-15272




04/20/2018BriefFiled Appellant's Amended Opening Brief.18-15371




05/18/2018MotionFiled Stipulation for Extension to File Answering Brief.18-19179




05/18/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: June 20, 2018.18-19184




06/21/2018MotionFiled Respondent's Motion for Extension of Time to File Answering Brief.18-23661




06/28/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: July 20, 2018.18-24639




07/23/2018BriefFiled Respondent's Answering Brief.18-27887




07/23/2018AppendixFiled Answering Brief Appendix Volume 1 Part 1.18-27889




07/23/2018AppendixFiled Answering Brief Appendix Volume 1 Part 2.18-27890




07/23/2018AppendixFiled Answering Brief Appendix Volume 1 Part 3.18-27891




07/23/2018AppendixFiled Answering Brief Appendix Volume 1 Part 4.18-27895




07/23/2018AppendixFiled Answering Brief Appendix Volume 2 Part 1.18-27897




07/23/2018AppendixFiled Answering Brief Appendix Volume 2 Part 2.18-27899




07/23/2018AppendixFiled Answering Brief Appendix Volume 2 Part 3.18-27900




07/23/2018AppendixFiled Answering Brief Appendix Volume 2 Part 4.18-27902




07/23/2018AppendixFiled Answering Brief Appendix Volume 3 Part 1.18-27903




08/17/2018MotionFiled Stipulation and Order for Extension of Time (Reply Brief).18-31894




08/17/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: September 21, 2018.18-31897




09/21/2018BriefFiled Appellant's Reply Brief.18-37044




09/21/2018Case Status UpdateBriefing Completed/To Screening.


10/29/2018Notice/IncomingFiled Notice of Change of Address.  Patrick J. Reilly of Brownstein Hyatt Farber Schreck, LLP.18-42404




01/29/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, March 4, 2019, at 3:00 p.m. for 30 min. in Carson City. (SC)19-04422




02/19/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-07483




02/19/2019Notice/IncomingFiled Notice of Appearance of Counsel (Heidi Parry Stern as counsel for Appellant). (SC)19-07653




03/01/2019MotionFiled Riley Snyder of The Nevada Independent/Las Vegas requesting a still camera photographer in the courtroom. (Via Fax). (SC)19-09367




03/01/2019Order/ProceduralFiled Order Granting Media Request.  Riley Snyder of The Nevada Independent is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants.  All equipment necessary to allow for such photographic or  electronic coverage of such proceedings shall be placed in the courtroom before 2:30 p.m.  (SC)19-09453




03/04/2019Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court (SC).


09/26/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in part and reversed in part." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Gibbons/Pickering/Hardesty/Parraguirre/Cadish/Silver. 135 Nev. Adv. Opn. No. 44. EN BANC. (SC)19-40054




10/21/2019RemittiturIssued Remittitur. (SC).19-43510




10/21/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/08/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 29, 2019. (SC)19-43510





Combined Case View